Detailed Action
This is the final office action for US application number 16/139,434. Claims are evaluated as filed on February 10, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Drzyzga, Prajapati, and Louftus teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that the cited art of Drzyzga, Sava, and Louftus do not disclose the expanding member configured to expand radially to selectively lock the ball against movement relative to the socket when coupled (Remarks p. 4-5), Examiner notes that Prajapati addresses the newly amended limitation in the below rejection.

Information Disclosure Statement
The information disclosure statement filed February 10, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. That is, the an 18 page Chinese search report and a 14 page partial European search report have been cited; however, the documents received that appear to correspond are only 12 and 5 pages, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drzyzga et al. (US 2008/0021285, hereinafter “Drzyzga”) in view of Prajapati et al. (US 2013/0345755, hereinafter “Prajapati”).
As to claim 1, Drzyzga discloses a surgical instrument (Figs. 1-5C) comprising: a body (12, 12a, 12b) capable of coupling to an implantable anchor (72a, 72b, Figs. 5A-5C, ¶29), the body including rotatable connections (20a, 20b, 34a, 32a, 34b, 32b, 36a, 36b); a first tissue manipulating implement (50/50a, 52/52a) coupled to the body (Figs. 1, 2, and 5C) via the rotatable connections (Figs. 1, 2, and 5C) and capable of polyaxial movement relative to the socket when coupled (due to rotation of 50 around 20 ¶23 sliding of 52 along 50 ¶27, and sliding of 50 relative to 32 Fig. 4 ¶26); and a second tissue manipulating implement (50/50b, 52/52b) coupled to the body (Figs. 1, 2, and 5C) via the rotatable connection (Figs. 1, 2, and 5C) and capable of polyaxial movement relative to the socket when coupled (due to rotation of 50 around 20 ¶23 sliding of 52 along 50 ¶27, and sliding of 50 relative to 32 Fig. 4 ¶26); wherein the first and second tissue manipulating implements are capable of being opposed to one another (Figs. 1, 2, and 5C) such that they can move any of toward and away from one another when coupled (due to rotation of 50 around 20, Figs. 1, 2, and 5C, ¶23), wherein each tissue claim 2, Drzyzga discloses an anchor extension (74, 74a, 74b) extending between the body and the implantable anchor (Figs. 5A and 5B). As to claim 7, Drzyzga discloses that at least one of the tissue manipulating implements is a planar blade (Figs. 1, 2, 4, and 5C). As to claim 8, Drzyzga discloses that the tissue manipulating implements include a first blade (50/50a/50b) and a second blade (52/52a/52b) capable of translating relative to one another to adjust an overall length of the tissue manipulating implement (¶27). As to claim 13, Drzyzga discloses that polyaxial movement of the tissue manipulating implements relative to the body (due to rotation of 50 around 20 ¶23 sliding of 52 along 50 ¶27, and sliding of 50 relative to 32 Fig. 4 ¶26) includes toeing of a distal end of the tissue manipulating implements any of toward and away from one another (Figs. 1, 2, and 5C, ¶s 23, 26, and 27).
Drzyzga is silent to the rotatable connections being the body including a plurality of sockets configured to receive and capture a ball to form a ball and socket joint; the first tissue manipulating implement rotatable connection including a ball configured to be coupled to the body via one of the plurality of sockets and capable of polyaxial movement relative to the socket when coupled; and the second tissue manipulating implement rotatable connection including a ball configured to be coupled to the body via one of the plurality of sockets and capable of polyaxial movement relative to the socket when coupled; wherein each ball comprises an expanding member configured to expand radially to selectively lock the ball against movement relative to the socket when coupled; and wherein each tissue manipulating implement is configured to be coupled to the body with movement of the ball into one of the plurality of sockets of the body.

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to replace the rotatable connections as disclosed by Drzyzga with the polyaxial the rotatable connections as taught by Prajapati in order to provide a known alternate rotatable connection (Prajapati Figs. 1 and 2) that is also polyaxially rotatable (Prajapati ¶60) while enabling rotation of the tissue manipulating implements (Drzyzga ¶23) with selective locking of the rotational position (Drzyzga ¶24, Prajapati ¶s 58-60) to selectively expand the access channel formed by retracting the tissue (Drzyzga ¶32) and additionally permitting polyaxial rotation (Prajapati ¶60) to better accommodate the contour of the tissue that is in direct contact with each of the tissue manipulating implements . That is, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to replace the rotatable connections as disclosed by Drzyzga with the polyaxial the rotatable connections as taught by Prajapati in order to allow the blades free movement relative to the arms as evidenced by Sava (Sava US 5,931,777 abstract) so that the tissue manipulating implements separate and to retract tissues surrounding the wound opening by outward pivoting relative to the position their tips as evidenced by Sava (Sava US 5,931,777 col. 6 lines 16-18) so that a desired surgical field is available for surgical procedures and a larger wound opening above the surgical field is available to allow additional room for surgical instruments to be used as evidenced by Sava (Sava US 5,931,777 col. 6 lines 27-31). 

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drzyzga and Prajapati in view of Louftus et al. (US 2011/0034779, hereinafter “Louftus”).
As to claim 3, the combination of Drzyzga and Prajapati discloses the invention of claim 2 as well as a notch (16a, 16b) of the body capable of interfacing with the anchor extension (Figs. 1 and 5C, ¶s 20 and 31) to selectively orient a position of the body relative to the anchor extension (Figs. 1 and 5C, ¶s 20 and 31).
The combination of Drzyzga and Prajapati is silent to a lock coupled to the body and configured to interface with the anchor extension to selectively lock a position of the body relative to the anchor extension. As to claim 4, the combination of Drzyzga and Prajapati is silent to the lock including a pawl configured to move relative to the body and configured to interface with a ratchet formed on an anchor extension. 
Louftus teaches a surgical instrument (Figs. 1-12) comprising: a body (102, 162, 142, 104, 144, Figs. 1, 2, and 5-10) capable of coupling to an implantable anchor (282, via 260, 242, Figs. 12 and 13); a first tissue manipulating implement (106) coupled to the body (Figs. 1 and 2) and capable of polyaxial movement relative thereto when coupled (due to rotation about 136, 139 ¶29, translation along 124 and 120 ¶28, and rotation about 132, 134 ¶29, Figs. 1 and 2, ¶29); and a second tissue manipulating implement (108) coupled to the body (Figs. 1 and 2) and capable of polyaxial movement relative thereto when coupled (due to rotation about 136, 139 ¶29, translation along 124 and 120 ¶28, and rotation about 132, 134 ¶29, Figs. 1 and 2, ¶29); wherein the first and second tissue manipulating implements are capable of being opposed to one another such that they can move any of toward and away from one another when coupled (Figs. claim 4, Louftus teaches that the lock includes a pawl (270, Figs. 8 and 11) capable of moving relative to the body (Figs. 8-11, ¶46) and capable of interfacing with a ratchet (segments between 246s, Fig. 8) formed on an anchor extension (as defined, Fig. 8).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the notches and anchor extension as disclosed by the combination of Drzyzga and Prajapati the lock as taught by Louftus in order to secure the anchor extension and body in a fixed position to limit unrestricted rotation of the anchor extension and maintain alignment of the anchor extension with the body (Louftus ¶46) while providing access to the surgical field with the surgical instrument anchored to the patient by engagement of the body to the implantable bone anchor and anchor extensions (Drzyzga ¶31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892, Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/AMY R SIPP/Primary Examiner, Art Unit 3775